Citation Nr: 0308978	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for minimal facet 
joint arthritis of the lower lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from February 1999 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted entitlement to service 
connection for the veteran's minimal facet joint arthritis of 
the lower lumbar spine and assigned a noncompensable 
evaluation effective April 1, 2001.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
minimal facet joint arthritis of the lower lumbar spine is 
manifested by some limitation of motion and pain.

CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no 
higher, for the veteran's service-connected minimal facet 
joint arthritis of the lower lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5295 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's separation examination dated May 2000, noted 
recurrent low back pain and low back pain with flexion.  It 
was recommended that the veteran seek further specialist 
examination for his low back pain.

At his July 2001 VA examination, the veteran reported that 
while in service he had an episode of back pain and was 
treated conservatively and given muscle relaxants and 
released.  

The examination showed that the veteran's gait and posture 
were normal.  Range of motion of the back was 90 degrees of 
flexion, 35 degrees extension, lateral flexion to 40 degrees, 
and rotation to 30 degrees.  The examination was negative for 
swelling, effusion, tenderness, muscle spasm, joint laxity, 
muscle atrophy, ankylosis, fibrous or bony residual of 
fracture.  It was noted that the veteran did not use any 
mechanical aids.  The examination was negative for any 
neurological disease.  X-rays showed minimal facet joint 
arthritis of the lower lumbar spine.

Criteria

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records and a 
VA examination dated July 2001.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision and the statement of 
the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. 

The veteran was sent a VCAA letter in January 2003.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In the letter of January 2003, the 
RO explained to the veteran what portion of the needed 
evidence and information VA would pbtain and what portion he 
was required to provide.   Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected minimal facet joint arthritis of the 
lower lumbar spine is an original claim placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The veteran's minimal facet joint arthritis of the lower 
lumbar spine has been rated noncompensable under Diagnostic 
Code 5295.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  A noncompensable evaluation is warranted for 
lumbosacral strain where there are only slight subjective 
symptoms. A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

As there is evidence of degenerative joint disease, the 
veteran's low back disability may be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5292 (limitation of lumbar motion).  
Degenerative arthritis under Diagnostic Code 5003, is 
evaluated on the basis of limitation of motion of the joint 
or joints affected.  Under Diagnostic Code 5292, the criteria 
for a 20 percent evaluation include findings reflective of a 
moderate limitation of motion of the lumbar spine.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation, which is the maximum allowable under that 
code.

Analysis

Based on review of the evidence of record, an increased 
initial evaluation to 10 percent is warranted under 
Diagnostic Code 5295.  In appraising the veteran's low back 
disability, it is noted that the veteran has lower back pain, 
as demonstrated by the subjective complaints reported by the 
veteran while in service, the July 2001 VA examiner did not 
note the veteran's current subjective complaints concerning 
his low back disability.  In addition, the July 2001 VA 
examination did find some limitation of motion of the lumbar 
spine.  The veteran's range of motion was 90 degrees of 
flexion, 35 degrees extension, lateral flexion to 40 degrees, 
and rotation to 30 degrees.  Based on the limitation of the 
range of motion of the lumbar spine and reported pain and 
discomfort (which clearly accounts for some functional loss), 
and resolving reasonable doubt in favor of the veteran, an 
evaluation of 10 percent is warranted under Diagnostic Code 
5295 throughout the period under consideration.  See DeLuca, 
8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45.

However, no clinical evidence on file supports an evaluation 
in excess of 10 percent for the veteran's service connected 
back disability.  The examination did not find lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral motion, unilateral, in standing position to warrant a 
20 percent evaluation under Diagnostic Code 5295.  In 
addition, there is no objective evidence of moderate 
limitation of motion of the lumbar spine, which would warrant 
a 20 percent evaluation under Diagnostic Code 5292.

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson, 12 Vet. 
App. 119.  The veteran's low back disability has presented a 
degree of impairment equal to a 10 percent rating since the 
effective date of the claim.

In conclusion, a compensable initial rating, to 10 percent 
and no higher, is warranted for the veteran's service 
connected minimal facet joint arthritis of the lower lumbar 
spine.


ORDER

A 10 percent initial rating for service connected minimal 
facet joint arthritis of the lower lumbar spine is granted, 
subject to law and regulations governing the payment of 
monetary benefits. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

